Citation Nr: 0939823	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  05-21 832	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
impairment.

2.  Entitlement to service connection for chronic sinusitis 
with headaches.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1968 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an  August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  After the decision was entered the 
claims file was transferred to the jurisdiction of the 
Lincoln, Nebraska RO, and then to the New Orleans, Louisiana 
RO.

The Veteran testified before a decision review officer (DRO) 
at a hearing in August 2005 and before the undersigned Acting 
Veterans Law Judge at a hearing in July 2007.  Transcripts of 
the hearing are of record.

The case was remanded by the Board in September 2008 for 
additional development.


FINDINGS OF FACT

1.  The Veteran has bilateral foot dysethesias and bilateral 
pes planus that are related to his military service.

2.  The Veteran has chronic sinusitis with headaches that is 
related to his military service.

3.  The Veteran has right knee chondromalacia that is related 
to his military service.




CONCLUSIONS OF LAW

1.  The Veteran has bilateral foot dysethesias and bilateral 
pes planus that is the result of disease or injury incurred 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

2.  The Veteran has chronic sinusitis with headaches that is 
the result of disease or injury incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 
3.102, 3.303, 3.304.

3.  The Veteran has right knee chondromalacia that is the 
result of disease or injury incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has a bilateral foot disability, 
chronic sinusitis with headaches, and a right knee disability 
that are related to his military service.  His service 
treatment records (STRs) show that he complained of sores on 
the tops of both feet due to small boots in September 1968.  
Later in September 1968, he reported headaches, chest pain, 
sore throat, problems swallowing, and pain in his knee.  He 
was seen for complaints of an infection of the right great 
toe in February 1970 and on two occasions in July 1970.  In 
August 1971, he was seen for complaints of sinusitis.  His 
report of medical history at his entrance examination in July 
1968 included hay fever, and his report at his discharge 
examination in June 1971 included hay fever and foot trouble.

Post-service medical records show that the Veteran was 
diagnosed with allergic rhinitis in April 1994; bilateral 
knee crepitation in July 1998; and he complained of bilateral 
knee pain in December 2000 and was diagnosed with probable 
osteoarthritis.

The Veteran was afforded VA examinations in May 2003.  He was 
diagnosed with bilateral metatarsalgia, early clawing of the 
second toe of the left foot, perennial allergic rhinitis, and 
migranous headaches.  The examiner did not provide any 
opinion as the etiology of the Veteran's disabilities, 
although they did indicate that they were reluctant to 
believe that the Veteran wearing small shoes or loose fitting 
shoes really had anything to do with his ongoing complaints.  
The Veteran's right knee was not examined.

The Veteran testified at his July 2007 hearing about his 
problems in service and a continuity of symptomatology since 
service.

The Veteran was afforded VA examinations in January 2009.  
Following an exhaustive examination that included a review of 
the claims file, the Veteran was diagnosed with bilateral 
dysethesias and bilateral pes planus of his feet, right knee 
chondromalacia, and recurrent sinusitis and rhinitis.  With 
regards to his bilateral foot and right knee disabilities, 
the examiner opined that they were as least as likely as not 
due to the conditions mentioned in the STRs.  The rationale 
was that the Veteran had complaints in service and a 
continuity of symptoms since service.  With regards to his 
sinusitis and rhinitis, the examiner opined that any change 
beyond normal progression would have to be assumed to be an 
aggravation rather than an initial cause of the irritation.  
The rationale was the Veteran's report of hay fever on his 
entrance examination and his nasal and sinus complaints in 
service.  However, the examiner asked for an otolaryngology 
(ENT) consultant for an opinion as to relation to service.  
The ENT consultant opinion also in January 2009 shows the 
Veteran was diagnosed with rhinitis and possible sinusitis, 
and that those conditions were as least as likely as not 
related to service.  The rationale was that his history was 
indicative of a possible vasomotor rhinitis that he had had 
since service, and the timing of the onset his sinus 
symptoms.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Here, at the January 2009 VA examinations the Veteran was 
diagnosed with bilateral foot disabilities of dysethesias and 
pes planus, recurrent sinusitis and rhinitis, and right knee 
chondromalacia.  There is also evidence of in-service 
complaints related to his feet, knees, and sinuses.  
Additionally, the Veteran has testified about continuity of 
symptomatology since service.  The Veteran is competent to 
testify about his symptoms.  In this regard, the Board 
observes that competent testimony is limited to that which 
the witness has actually observed, and is within the realm of 
his personal knowledge; such knowledge comes to a witness 
through use of his senses, that which is heard, felt, seen, 
smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).      

However, a nexus is needed between the Veteran's current 
disabilities and his in-service complaints.  The only medical 
opinions of record, that of the January 2009 examiner and ENT 
consultant, indicate that the Veteran's disabilities are as 
least as likely as not the result of his military service.  
There are no opinions to the contrary.  The examiner and ENT 
consultant provided rationales and based their opinions on 
review of the claims file and the Veteran's credible history 
regarding a continuity of symptomatology.  Nothing in the 
claims file indicates that the Veteran's history as reported 
to the examiner and ENT consultant was not credible and that 
those opinions are therefore not probative evidence.  See 
Coburn v. Nicholson, 19 Vet. App. 427 (2006) (held that 
reliance on a veteran's statements renders a medical report 
incredible only if the Board rejects the statements of the 
veteran).  

As a finder of fact, the Board, when considering whether lay 
evidence is satisfactory, the Board may also properly 
consider internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on 
behalf of the veteran, and the Veteran's demeanor when 
testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007).  The undersigned, having taken testimony 
from the undersigned at a personal hearing and having 
assessed the demeanor of the Veteran finds that his testimony 
is highly credible.  

With regards to the Veteran's bilateral foot disabilities, 
the Board acknowledges the May 2003 examiner's reluctance to 
believe that the Veteran wearing small shoes or loose fitting 
shoes really had anything to do with his ongoing complaints.  
Nevertheless, that examiner did not specifically opine that 
the Veteran's bilateral foot disabilities were not related to 
his military service.  Based on the evidence of record, the 
credible testimony presented by the Veteran, and the findings 
of the recent VA examination, the Board finds that it is 
likely that the Veteran's bilateral foot disabilities of 
dysethesias and pes planus, recurrent sinusitis with 
headaches, and right knee chondromalacia are related to his 
military service.


ORDER

Entitlement to service connection for bilateral foot 
dysethesias and bilateral pes planus is granted.

Entitlement to service connection for chronic sinusitis with 
headaches is granted.

Entitlement to service connection for right knee 
chondromalacia is granted.



____________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


